DETAILED ACTION

Response to Arguments
Applicant’s arguments filed 5/9/2022, with respect to the rejection of claims under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims under 35 U.S.C. §103 has been withdrawn. 

Reasons for Allowance
Claims 1-4, 7, and 10-15 are allowed of the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
	The claims require a weaving loom including a warp delivery unit, heddles, a shedding mechanism for moving each heddle of the plurality of heddles vertically, and a weft insertion means. Notably, the weft insertion means is provided with a  programmable clamping means for grasping weft yarns and releasing said weft yarns at any predetermined position along the weft axis. Further, claim 1 requires actuators programmable to semi-close the shed around the inserted weft at any predetermined position along the weft axis. Finally, each heddle of the heddle is movable along a corresponding vertical path. 
	While the best prior art (US 2011/0000576 A1 to Yokokawa in view of US 2014/0342630A1 to Amtmann) discloses a weaving loom including a warp delivery unit, heddles, and a shedding mechanism, Yokokawa does not teach or suggest each heddle is movable independently of all other heddles. Yokokawa teaches moving the plurality of heddles together. Yokokawa also does not teach or suggest the shedding mechanism includes actuators programable to semi-close the shed. Rather, Yokokawa uses a heddle linear motor with no discussion regarding its relation to the position of the shed, and therefore cannot suggest a semi-closed position. Finally, although Amtmann teaches that it is known for weft yarns of various lengths to extend from the same lateral edge, the cited art does not teach or suggest releasing the weft at any predetermined position. Modification of the cited references to includes these features would be a hindsight reconstruction based on applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732